Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendments received 4/2/2021: 
Claims 1-3, 6-14, 16-18, and 21-30 are pending in the current application. Claims 21-30 are new. Claims 4-5, 15 and 19-20 are canceled. Claims 1 and 14 have been amended to incorporate the previously indicated allowable subject matter. 
The previous prior art rejections have been overcome in light of the amendments.
Allowable Subject Matter
Claims 1-3, 6-14, 16-18, and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone, or in combination, appears to teach, suggest, or render obvious the inventions of independent claims 1, 14, and 21. 
Independent claim 1 recites a method of forming a sintered sponge using carboxymethyl cellulose as water-insoluble porogen particles, independent claims 14 and 21 teach a method wherein a mesh is placed horizontally on a substrate that touches the mesh at most on two lines along the length of the mesh to minimize blocking of the mesh openings (instant disclosure P56). 
The closest prior art, includes Parker et al. (US 2018/0130998) in view of Deininger et al. (US 8,623,301). Parker teaches method comprising forming a mixture comprising: water, a soluble compound, or sodium dodecyl sulfate (P24) that increases the viscosity of the mixture; and metallic zinc powder (P24); placing the mixture in a mold to form a sponge; drying the sponge; heating the sponge in an inert atmosphere at a temperature that fuses the zinc particles to 
Parker teaches that the heating steps burn out, or thermally decompose the organic components to volatile species and thereby removed from the structure (P35). 
Parker is silent in teaching that the porogen, organic components are water-insoluble particles; however, Deininger, in a similar field of endeavor related to electrochemical cells with electrode comprising zinc (Col. 20 [8-13]), teaches using organic compounds that can be burned away upon sintering to leave a porous structure (Col. 26 [8-12]). Deininger teaches that corn starch, as water-insoluble porogen particles can be used to control the porosity of the structure (Col. 26 [1-15]). Modified Parker is silent in teaching carboxymethyl cellulose as the water-insoluble porogen.
Fujiura et al. (EP 0726607) teaches including an insoluble thickener in a zinc paste such as carboxylic acid salt groups  (pg. 4 [9-19]). However, Fujiura does not teach using insoluble carboxymethyl cellulose as the insoluble material in the mixture. Phillips et al. (US 9947919) also teaches including insoluble porogens and thickeners in a zinc electrode mixture (Col. 16 [30-37]) but is silent in teaching that the carboxymethyl cellulose can be insoluble. Deininger teaches a porogen can be organic particles such as corn starch (Col. 26 [1-15]) but fails to teach carboxymethyl cellulose. Thus none of the prior art of record, alone or in combination appear to teach, suggest or render obvious the invention of independent claim 1. 
 Furthermore, no prior art teaches or suggests independent claims 14 and 21, where the mesh is placed horizontally on a substrate that touches the mesh at most on two lines along the length of the mesh. The closest prior art, Parker et al. (US 2018/0130998) teaches that the mesh . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218.  The examiner can normally be reached on Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Amanda Rosenbaum/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729